Sedgwick, J. (concurring.)
I think there should be a new trial. The plaintiff made the case that the defendant had contracted to do for him, and furnish to him, work and materials, in and about certain plumbing, and had contracted that the work should be done in a sound and workmanlike manner. Proof was given tending to show that work had been done under the contract, but in an unskillful and unworkmanlike manner. Proof also was given to show that this *336breach of contract resulted in more than nominal damage to the plaintiff. The plaintiff, in giving his case, produced testimony that the work done by defendant was in a house occupied by plaintiff, but owned by his wife, and that the leaking from the plumbing work, done in this negligent and unworkmanlike manner, damaged the house in various respects, and that the plaintiff repaired these damages at a cost to him of certain amounts proved.
When the plaintiff rested, the defendant moved to dismiss the complaint on the. ground that the action had been brought by the wrong party, the title to the house being in the wife. This motion the court granted.
There was no testimony given to show that the plaintiff was under such a duty to anybody to repair the house, that the amounts paid by him for such re-' pairs may be considered in fact the measure of damages directly from the breach of the contract. That may depend upon circumstances, of which no evidence was given on the trial. As the case stood, he was not entitled to recover these amounts as damages. But there was evidence given of damage more than nominal, and the plaintiff had a right to take a verdict from the jury as to the amount of compensation he was entitled to.